OPINION — AG — **** INTERLOCAL COOPERATION ACT — ECONOMIC DEVELOPMENT ASSOCIATIONS **** ECONOMIC DEVELOPMENT ASSOCIATIONS OR OTHER SIMILAR ORGANIZATIONS FORMED BY CONTACT OR AGREEMENT BY VARIOUS CITIES, COUNTIES, AND OTHER SUBDIVISIONS OF LOCAL GOVERNMENT IN THE STATE OF OKLAHOMA UNDER THE PROVISIONS OF THE INTERLOCAL COOPERATION ACT (74 Ohio St. 1969 Supp., 1001-1008) [74-1001] — [74-1008] HAVE POWER PURSUANT TO SECTION 1004(A) TO PERFORM "COMPREHENSIVE LAND USE PLANNING" PROVIDING PLANNING IS SET OUT AS ONE OF THE PURPOSES IN THE AGREEMENT CREATING SUCH ASSOCIATION AND THE CONTRACTING ENTITIES HAVE THE LEGAL AUTHORITY TO DO COMPREHENSIVE PLANNING AND SPENDS FUNDS THEREFOR. CITE: 11 Ohio St. 1961 401-403 [11-401] — [11-403] (W. J. MONROE)